Sykes J.,
delivered the opinion of the court.
Quo warranto proceedings were filed by the attorney-general on behalf of the state in the circuit courts of ' Washington and Humphreys counties to test the validity of the formation of Humphreys county. Proceedings were filed in both counties against certain alleged members of the board of supervisors of Humphreys county. One of the suits in Washington county was filed against those members of the board of Humphreys county who were citizens of Washington county before the attempted formation of Humphreys county, and the other, *729filed in this county, was against the five alleged members of the board. Three suits are brought here on appeal, two of them are from Washington county, and one from Humphreys county. Demurrers were sustained in the circuit courts to the quo warranto in-formations in all three cases.
This litigation arises from the following facts: Under chapter 348 of the Acts' of the legislature of 1918, an act authorizing the creation of a new county to be called Humphreys county, and providing for the organization of same from portions of lands situated in Washington, Yazoo, Holmes, Sharkey, and Sunflower counties, Humphreys county was attempted to be organized, and every step of this organization was taken within sixty-six days from the approval of the act by the Governor. It is not necessary to set forth in detail the provisions of the act providing for the creation of this county. While the informations alleged some irregularities in the carrying out of the act, and in the notice for the election in the prescribed territory, there is no charge of fraud, and no allegations that the result of the election was not a full and fair expression of the wishes of the people' in this territory. In the statement of the case counsel for appellant mention certain alleged violations of the act, but do not cite any authorities sustaining this position, nor in fact argue these questions in their brief. We therefor say, in passing, that these irregularities would not vitiate the election. Hatten v. Bond, 112 Miss. 590, 73 So. 612; Shines v. Hamilton, 87 Miss. 384, 39 So. 1008; Johnson v. Board of Supervisors, 113 Miss. 435, 74 So. 321; Pradat v. Ramsey, 47 Miss. 24.
The information also charges that this act was passed by the legislature without a proper report of either the committee of the Senate or the House on local and private legislation giving the reasons why it should pass. That this was in violation of section 89 of the Constitution. This court, however, has repeatedly held that *730the journals of the two houses of the legislature cannot he resorted to by the courts. Ex parte Wren, 63 Miss. 512, 56 Am. Rep. 825; Hunt v. Wright, 70 Miss. 307, 11 So. 608; Mayor etc., v. State, 102 Miss. 663, 59 So. 873, Ann. Cas. 1915A, 1213.
The contention of counsel for appellant that the formation of Humphreys county is void is based upon amended section 33, art. 4, of the Constitution. They contend that because of this amendment no act of the legislature can become effective until ninety days after the adjournment of the legislature, unless the act is passed as an emergency' act under section 3 of this amendment. The entire argument of counsel for appellant and the authorities cited by them are directed to this principal and, we think, decisive question in the case. Counsel for appellee contend, among other things, that quo warranto is not the proper method of procedure in this case. This court, however, has lately decided this very question against the contentions of appellee in the case of Howie, District Attorney, v. Brantley, 113 Miss. 786, 74 So. 662, Ann. Cas. 1917E, 723.
The proper construction of this amendment has received the most careful consideration of this court. The only part of the amendment with which we are here concerned is that part which relates to the referendum. This amendment is commonly known as the initiative referendum amendment, and its constitutionality was passed upon by this court in the Brantley Case, above cited. The referendum part of it is as follows: '
“See. 33. The legislative authority of the state shall he vested in a legislature which shall consist of a Senate and a House of Representatives, but the people reserve to themselves the power ... at their own option, to approve or reject at the polls any act, item, section or any part of any act or measure passed by the legislature. ...
*731“2. The second power reserved by the people is the referendum, and it may he ordered either by a petition signed by the required number of qualified voters or by the legislature, as other bills are enacted. . . . The filing of a referendum petition against any one or more items, sections or parts of any measure shall not delay the remainder from becoming operative. Referendum petitions against measures passed by the legislature shall be filed with the secretary of state not later than ninety (90) days after the final adjournment of the session of the legislature at which such measures were passed, except when adjournment shall be taken temporarily for a longer period than ninety (90) days, in' which case such petition shall be filed not later than ninety (90) days after such- temporary adjournment. All measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken.
“3. If it shall be necessary, for the immediate preservation of the public peace, health or safety, then a measure shall become effective without delay; such necessity shall be stated in one section, and if, upon a yea and nay vote, three-fourths of those voting in each house shall vote in favor of the measure going into immediate operation, such measure shall become operative at once. It shall be necessary to state in such section the facts constituting such emergency. ... If a referendum petition is filed against such emergency measure, such measure shall be a law until it is voted upon by the people, and if it is then rejected by a majority of the voters voting thereon, it shall be thereby repealed.
“4. . . . Any measure submitted to the people, as herein provided, shall take effect and become law when approved by a majority of the votes cast thereon, and not otherwise. Such measure shall be in operation on and after the thirtieth day after the election at which it is approved,” etc.
*732The contention of the able counsel for appellant is very well expressed by them as follows:
“Our proposition is that no legislative act can be made operative within ninety days of the 'final adjournment of the session,’ unless ‘it shall be necessary for the immediate preservation of the public peace, health or safety,’ and then only in case that by the act itself ‘such necessity shall be stated in one section,’ and, further, be passed ‘upon a yea and nay vote’, of ‘three-fourths of those voting in each house.’ A mere reading of section 33 as amended will demonstrate that we are right.”
Counsel contend that, under paragraphs 1 and 2 of this amendment, since the people have reserved to themselves the option to approve or reject within ninety days laws passed by the legislature, and it being further provided in paragraph 2 that “the filing of a referendum petition against any one or more items, sections or parts of any measure shall not delay the remainder from becoming operative,” and the further provision that “all measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken,” demonstrates that no act (except emergency acts) passed by the legislature can take effect until ninety days after its adjournment, or until the time for the filing of referendum petitions has passed, which time is ninety days after adjournment, section 3 of the act points out and provides explicitly what kind of laws may be made to take effect immediately, namely, those laws “necessary for the immediate preservation of the public peace, health, or safety.” This section provides that this necessity shall be stated in the act and be passed by a three-fourths yea and nay vote. This act upon its passage becomes a law, and is not suspended by the fillin'? of a referendum petition against it, but remains tne law until it is voted upon by the people, “and if it is then rejected *733by a majority of the voters voting thereon, it shall be thereby repealed.
Onr attention is especially called by counsel for appellant to the language used in section 3 relating to laws passed under it, which are usually called emergency laws, and the language relating to other laws in sections 2 and 4; for instance, section 2 says, “The filing of a referendum petition against any one or more items . . . shall not delay the remainder from becoming' operative;” that this clause clearly indicates that no part of the law had become operative when this petition was filed, and this clause, “All measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken;” that the law could not remain in abeyance unless it was already in abeyance; that section 3 relating to emergency laws, provides that, “if it is then rejected by a majority of the voters voting thereon, it shall be thereby repealed,” thereby using the proper phraseology relating to a law which had been operative; that in paragraph 4 it is provided that “any measure submitted to the people, as herein provided, shall take effect and become law when approved by a majority of the votes cast thereon, and not otherwise;” that all of these expressions, “shall not delay, ” “ shall remain in obeyance, ’ ’ shall take effect and become law,” show that these acts are not effective laws, and cannot become effective until the ninety days has expired.
There is no express provision in this amendment providing that no law of the legislature shall be effective for a period of ninety days except the emergency laws. The construction of appellant that- the legislature is prohibited by this law from making an act effective at any time it so pleases will have to be implied from the phraseology of the amendment which we have quoted. Counsel for appellant have apparent authority to sustain their contention. They have cited cases from Orgeon, Missouri, and Arkansas in which the language used in *734the opinions apparently sustains their contentions. They contend that, when we adopted this initiative referendum amendment, we practically took our amendment from that of these three states, and that the construction given to these amendments by the supreme courts of these states before we adopted the amendment should at least “be very persuasive” with this court. There are certain differences between our amendment and the amendments of these three states which are quite material, and there are differences between other sections of their Constitutions and purs which also have to be considered in construing our amendment. In the initiative referendum amendments of Arkansas, Missouri, and Oregon.laws necessary “for the immediate preservation of the public peace, health or safety” are especially excepted from the referendum. In óur amendment no law or act of the legislature of any kind is excepted from the referendum. The amendment in neither one of these states contains this provision:
“All measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken.”
But they do contain the provision found in section 4 of our law which reads as follows:
“Any measure submitted to the people, as herein provided, shall take effect and become law when approved by a majority of the votes cast thereon, and not otherwise.”
The leading ease relied upon by counsel for appellant is that of Sears v. Multnomah County, decided by the supreme court of Oregon in 1907, reported in 49 Or. 42, 88 Pac. 522. The Arkansas and Missouri decisions are based upon this Oregon decision. At the time this amendment was adopted in Oregon this provision was also in its Constitution, section 28 of article 4, and reads as follows:
*735“No act shall take effect until ninety days from the end of the session at which the same shall have been passed, except in case of emergency; which emergency shall he declared in the preamble or in the body of the law.”
The Constitution of Missouri also contains a provision similar to section 28, art. 4, of the Constitution of Oregon. Under section 28 it seems that the legislature of Oregon was accustomed to pass emergency bills as it saw fit. It passed such a bill in compliance with this section, but which did not comply with the emergency provision of the amendment. The law was made effective at once instead of within ninety days from the end of the session.
The question presented to the court for decision was whether or not, in view of the amendment which expressly defined emergency measures, the legislature could pass a measure as an emergency measure which did not come within the definition prescribed by the amendment. The contention as stated in the opinion of the court is as follows:
“It is claimed by the appellant that the emergency clause that will authorize an act to take effect upon its approval must be such an emergency as comes within the exception contained in the amendment of said section 1 above quoted. Respondent claims that this amendment of section 1 does not affect section 28 of article 4, and that the legislature may still give immediate effect to any act, by the terms of section 28, to which it applied previous to the amendment of section 1.”
The court then goes on to say: “We think that to put such a construction upon the amendment of section 1 would violate its true purpose and intent. . . . We cannot give our consent to this construction of the amentment, hut rather hold that the exception in the amendment should he read into section 28 of article 4. Otherwise the reservation in the amendment that ‘the *736people reserve power at their own option to approve or reject at the polls any act of the Legislative Assembly’ would he rendered futile. Thus, instead of leaning ‘in favor of that construction which will render every word operative,’ . . . the effect would be to make the amendment idle and nugatory. We believe the amendment "makes its own exceptions, and, if those conflict with section 28 of article 4, they will constitute a limitation upon it to that extent.”
The next part of this opinion gives the reason, the underlying principle, upon which it is founded, and we especially emphasize this quotation from it as it makes prominent the vital difference between that amendment and ours. It is:
“That an act may take effect under a general emergency clause, and yet be subject to the referendum, is clearly contrary to the intent of the amendment, and would produce disastrous results.”
This is exactly what may happen under our amendment. Our amendment especially provides for the taking effect of emergency laws, and that they cannot be suspended by the filing of referendum petitions, and can only be repealed by an adverse vote thereon. ' The Oregon opinion then continues as follows:
“The clause in the amendment which reads, ‘Any measure referred to the people shall take effect and become the law when it is approved by a majority of the votes cast thereon, and not otherwise,’ clearly means that a law upon which the referendum is invoked cannot take effect prior to its approval by the vote; and consequently no act that is subject to the referendum can be made to go into operation for ninety days after the adjournment of the session or its approval by vote.”
In construing- this amendment and section 28 of its Constitution there was no contradiction between section 28 and the amendment as to when a law became operative. Section 28 expressly provides:
*737“No act shall take effect until ninety days from the end of the session at which the same shall have been passed, except in case of emergency.”
The amendment made no change in the time when laws were to take effect under section 28. Section 28 does not attempt to define what are emergency laws The amendment does, and the court in this case held that the emergency part of the amendment defining what emergency measures were was a limitation on section 28. Construing section 28 and the amendment together, the Oregon court declared that it was contrary to the intent of the amendment for an act to take effect and yet he subject to the referendum. By the express terms of our amendment, section 3 thereof, emergency measures are made to take effect at once;. yet they are subject to the referendum and may be repealed by an adverse vote. So the reason given for the holding of the Oregon court in this opinion does not exist under our amendment. ,
In the case of State v. Moore, decided by the supreme court of Arkansas in 1912, reported, in 103 Ark. 48, 145 S. W. 199, the question for decision was whether or not a law passed by the legislature of Arkansas which provided that it should take effect from and after its passage as a matter of fact became effective before ninety days after the adjournment of the legislature under the initiative and referendum amendment to the Arkansas Constitution, which is similar to that of Oregon. There was no provision in the Arkansas Constitution relating to the time when laws should become effective. The Arkansas Supreme Court, in holding that no law became effective until ninety days after the adjournment of the legislature, except the emergency laws expressly mentioned in the act, stresses in its opinion the dominant idea presented in the Oregon opinion as follows:
“It was not intended that an act passed by the legislature should take effect conditionally and subject to *738the referendum, and continue in force from its passage, if the referendum was not ordered, or that an act once in force should he suspended by the referendum till its approval by the people.”
The Missouri ease of State v. Carter, decided in 1914, reported in 257 Mo. 52, 165 S. W. 773, had under consideration the narrow point of whether or not the filing of a referendum petition to a law passed by the legislature would prevent it from becoming operative ninety days after the adjournment of the legislature. In Missouri a section of the Constitution provided that an act became effective ninety days after the legislature adjourned. The referendum amendment provided that:
“Any measure referred to the people shall take effect and become the law when it is approved by a majority of the votes cast thereon, and not otherwise.” Article 4, section 57.
This amendment further provided that these referendum petitions should be filed within ninety days after the adjournment of the legislature. The Missouri supreme court held that the filing of the petitions suspended the going into Operation of the act until the law was approved by a vote of the people as the amendment expressly provided. The opinion of the court, however, deals with the entire amendment, and quotes from the Oregon and Arkansas opinions above referred to. That portion of the opinion dealing with this question is as follows:
“Aside from these most persuasive cases from other jurisdictions, by our own construction of section 57 of article 4 of our Constitution, as amended in 1908, we feel constrained to hold, without doubt or hesitation, that all acts of the legislature touching which the referendum may be properly invoked are suspended by the filing of a legal, sufficient, and timely petition for the submission of such acts to a vote of the people for their approval or rejection, and that all such acts take effect when and only after a vote of the people has approved *739them at an election in which a majority of the votes are east in favor of such act.”
It is to he noted that our amendment expressly provides that: “All measures referred to a vote of the people hy referendum petitions shall remain in abeyance until such vote is taken.”
Section 36 of article 4 of the Missouri Constitution provides that: “No law passed by the General Assembly, except the general appropriation act, shall take effect or go into force until ninety days after the adjournment of the session at which it was enacted, unless in case of an emergency,” etc.
So in the Missouri case the act had not taken effect when the referendum petition was filed, and the amendment expressly provided that it should not then take effect until approved by vote of the people.
In construing this amendment (section 33 of our Constitution), it is our duty to consider also section 75 of the Constitution, and, if possible, to harmonize and. give effect to both sections. If this cannot be done, and it is clear that the amendment repeals section 75 by implication, then it is our duty to so hold. We must also bear in mind that repeals by implication are never favored, and that the duty rests on this court to harmonize and uphold both section 75 and the amendment, if it can be done. Section 75 reads as follows:
“No law of a general nature, unless therein otherwise provided, shall be enforced until sixty days after its passage.”
This section provides a time when laws of a general nature become effective when the law itself does not so provide. The legislature under this section has the right to make a law become effective at any time it so desires. Nearly all bills passed by our legislature provide that they shall become effective from and after . their passage. It is the exception to the rule when they do not. It is to be presumed that the legislature which submitted this initiative referendum amendment *740to tbe people was familiar with, section 75 of the Constitution. If it had intended this amendment to repeal section 75, it would most likely have expressly said so in this* amendment. If it had meant to repeal it by implication, it would have further provided in this amendment that no act passed by the legislature should become effective until ninety days after its adjournment, or words to this effect.
The legislature which inserted this amendment into the Constitution during its general session of 1916, and after the insertion of the amendment in the Constitution, passed a great many very important measures, practically all of which, if not all, were made to take effect .from and after their passage. The legislature of 1918, composed of the same members as that of 1916, passed its acts in the same manner. It is therefore manifest that the legislative interpretation placed upon this amendment was that it did not repeal section 75. The Governor, by his, approval of these acts, has therefore interpreted the act for the executive department in the same manner. Mr. Cooley, in his work on Constitutional Limitations (3d Ed.) section 57, lays the rule down as follows:
“It is therefore a rule of construction that the whole is to be examined with a view to arriving at the true intention of each part; and this Sir Edmund Coke regards the most natural and genuine method of expounding a statute. ‘If any section [of a law] be intricate, obscure, or doubtful, the proper mode of discovering its true meaning is by comparing it with the other sections, and finding out the sense of one clause by the words or obvious intent of another.’ And in making this comparison it is not to be supposed that any words have been employed without occasion, or -without intent that they should have effect as part of the law. The rule applicable here is that effect is to be given, if possible, to the whole instrument, and to every section and clause. If different portions seem to conflict, *741the courts must harmonize them, if practicable, and lean in favor of a construction which will render every word operative, rather than one which may make some idle and nugatory.
“This rule is especially applicable to written Constitutions, in which the people will be presumed to have expressed themselves in careful and measured terms, corresponding with the ■ immense importance of the powers delegated, leaving as little as possible to implication. It is scarcely conceivable that a case can arise where a court would be justifiable in declaring any portion of a written Constitution nugatory because of ambiguity. One part may qualify another so as to restrict its operation, or apply it otherwise than the natural construction would require if it stood by itself; hut one part is not to he allowed to defeat another, if by any reasonable construction the two can be made to stand together.”
Neither the Oregon, Arkansas, nor Missouri courts were asked to hold that the amendment by implication repealed a part of another section of the Constitution. All that was held on the Oregon case was that it limited another section, or restricted its operation. To hold with appellants in this case would not be to hold that section 75 was limited or restricted in any way, but that it was absolutely repealed by implication. The duty of the courts to harmonize and; if possible, give effect to every section and every part of a constitution is further well stated in 6 E. C. L. 47, section 41, as follows:
“In construing a constitutional provision it is the duty of the court to have recourse to the whole instrument, if necessary, to ascertain the true intent and meaning of any particular provision, and if there is an apparent repugnancy between different provisions, the court should harmonize them, if possible; Frequently the meaning of one provision of a Constitution, standing by itself, may be obscure or uncertain, but is readily apparent when resort is had to other portions of the *742same instrument. It is therefore an established canon of constitutional construction that no one provision of the Constitution is to he separated from all the others, and to he considered alone, hut that all the provisions hearing upon a particular subject are to be brought into view and to he so interpreted as to effectuate the great purpose of the instrument. An amendment duly adopted is a part of the Constitution, and is to he construed accordingly. It cannot he questioned on the ground that it conflicts with pre-existing provisions: on the contrary, if there is a real inconsistency, the amendment must prevail, because it is the latest expression of the will of the people. In such a case there is no room for the application of the rule as to harmonizing inconsistent provisions.”
We also quote the first part of section 42, 6 K. C. L. p. 48, as follows:
“Another elementary rule is that, if possible, effect should he given to every part and every word, and that unless there is some clear reason to the contrary, no portion of the fundamental law should he treated as superfluous. Henee as a general rule, the court should avoid a construction which renders any provision meaningless or inoperative.”
It is only in cases where there is a real inconsistency between the section of the Constitution and the amend^ ment, or where they are- irreconcilable according to the reasonable rules of construction, that thé section must be considered as repealed.
As stated in 12 Corpus Juris, section 55, p. 707:
“The presumption and legal intendment is that each and every clause in a written Constitution has been inserted for some useful purpose, and therefore the instrument must be construed as a whole in order to ascertain both its intent and general purpose and also the meaning of each part. It follows, therefore, that, as far as possible, each provision must he construed so as to harmonize with all others, yet with a view to *743giving the largest measures of force and effect to each and every provision that shall he consistent with a construction of the instrument, as a whole. Different sections, amendments, or provisions relating to the same subject must be construed together and read in the light of each other.”
It is to be presumed that the legislature was not only familiar with section 75 of the Constitution, hut that the amendment was not meant to conflict with it. Under section 75 the legislature may make an act effective at once or delay its operation as long as it desires. While the general trend of legislation is to make bills effective from and after their passage, this is not always the case. Consequently the drafters of the amendment are presumed to have known that referendum' petitions could he filed against some laws after they had been put into operation, and against others before they become operative. If the law were operative at the time the petitions were filed, then that portion of section 2 reading that “the filing of these petitions shall not delay the remainder from becoming operative” would not affect one way or the other the remainder of the law. If the law had not become operative, this provision would not delay the remainder from becoming operative. The last sentence in section 2, which reads, “All measures referred to a vote of the people by referendum petitions shall remain in abeyance until such vote is taken,” simply means that the filing of the referendum petition would put the law in abeyance or suspend the operation of the law, provided it had already become effective. The filing of the petition would suspend the operation of the law, and the law would thereafter remain in abeyance until the vote is taken. A law passed under section 3 of this act, to a certain extent, is of a higher nature than a law otherwise passed, in that it becomes effective immediately, and cannot be suspended by the filing of referendum petitions, but remains in force and effect until an adverse vote of the people *744upon it. In case of an adverse vote it is repealed. In case of a favorable vote it 'continues to be tbe law. This construction of tbe amendment together with section 75 is entirely reasonable and gives to each its full force and operation. It gives force and effect to every sentence and every clause in both the amendment and section 75. When thus construed, they are not antagonistic or inharmonious. It would violate the canons of construction to attempt to construe the amendment (section 33) without at the same time considering section 75.
Construing them both together, it is perfectly plain that section 33 as amended was not intended to affect any law in any manner until referendum petitions were filed to it; that this amendment in no way meant to qualify or limit the time of the taking effect of laws in general.
It .is further contended by the appellant that the referendum part of our amendment is not meant to apply to a law which has already become operative or effective, but that the way to repeal an effective law is to proceed under the initiative part of this amendment. In this, however, the able counsel for appellant are mistaken, as an examination of section 3 of this amendment shows that referendum petitions may be filed against emergency laws which have already become operative as expressly provided in that section.
The fact that the bill providing for the organization of Humphreys county was a local bill makes no difference in the decision of this case.' If section 75 of the Constitution is not repealed by this amendment, then the legislature has the power to put in effect any law, either general or local in its nature, at any time it may see fit.
A well-considered case is that of Beall, Sheriff, v. State, 131 Md. 669, 103 Atl. 99. Section 31, art. 3, of the Maryland Constitution provides that: “No law passed by the G-eneral Assembly shall take effect until the first day of June next after the session at which *745it may be passed, unless it be otherwise expressly declared therein.”
Article 16 of the Maryland Constitution is a referendum section. Section 2 of this article provides that: “No law enacted by the General Assembly shall take effect until the first day of June next after the session at which it may be passed, unless it contain a section declaring such law an emergency law and necessary for the immediate preservation of the public health or safety,” etc.
The law passed and questioned was one prohibiting the sale of liquor in Prince George county. The question for decision before the court was whether or - not the referendum amendment repealed the above section of the Constitution or merely limited it to those laws or acts of the legislature referable to the people. The act in question was not referable to the people, and consequently it was contended that the referendum amendment did not affect its operation under section 31. The court held that section 31 was not repealed, but was only modified and limited as to those acts which, could be referred to the people. We now quote from this opinion:
“It is a familiar principle in the construction of a Constitution that the construction should be upon the whole instrument, and effect given to every part of it, if that be possible, and that, unless there be some reasons to the contrary, no part of the fundamental law should be disregarded, or rejected as inoperative. In seeking for the meaning of a particular provision or article, it must be examined in the light of its origin, the purpose it was intended to serve, as well as the evils it was intended or supposed to remedy.”
Another interesting case in which all four of the judges of North Dakota expressed their views in that of State v. Crawford, 36 N. D. 385, 162 N. W. 710. A majority of the court, however, did not agree upon the *746point for decision in this court, and we will not burden this opinion with any quotation from that case.
Several states, among them Arizona (article 4, pt. 1, section [4]) and Washington (Amendment 7), contain a provision that — “No act, law, or bill subject to referendum shall take effect until ninety days after the adjournment of the session at which it was enacted.”
We are of opinion that, if the drafters of this amendment to our Constitution had meant to make it repeal section 75 by implication, then they would have used similar language to that above 'quoted.
In conclusion we desire to gain empasize the fact that the underlying reasons for the opinions of the courts of Oregon, Missouri, and Arkansas are that the intent of their amendments was that no law subject to the referendum could become operative until the time for filing the referendum petitions had passed; that it was an anomaly that a law could be a law to-day and not a law to-morrow; while under our amendment this very anomaly, by section 3 of the emergency measure, is made to take place, and it is there clearly provided that a law may be a law to-day and not a law to-morrow. The reason of the Oregon rule therefore ceases, or rather does not exist in Mississippi.
It therefore follows that the initiative referendum amendment does not repeal section 75 of the Constitution, and that Humphreys county is a de jure county.
The judgments of the lower courts are affirmed.

Affirmed.

Smith, C. J., and Ethbidge, J., dissenting.